Citation Nr: 1017216	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-36 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 24, 
2006, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to February 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the RO.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  He filed a 
timely appeal to this decision.

2.  In a June 2008 rating decision, the RO granted the 
Veteran service connection for PTSD, effective February 24, 
2006, the date his claim was received.


CONCLUSION OF LAW

The criteria for an effective date prior to February 24, 
2006, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110(West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2006.  The letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned effective date for the 
PTSD rating in a notice of disagreement, no further duty to 
inform him of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
June 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.




Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore. 
38 U.S.C.A. § 5110(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Factual Background and Analysis

The RO received the Veteran's claim for entitlement to 
service connection for PTSD on February 24, 2006.  The claim 
was denied in a September 2006 rating decision, to which the 
Veteran expressed disagreement.  Subsequently, the RO awarded 
service connection for PTSD, effective February 24, 2006, the 
date of receipt of his claim for service connection for PTSD.  
He asserts that he should be awarded such benefit as of 2004, 
the year he initially received treatment for PTSD symptoms.

The Board is aware that the Veteran has submitted a completed 
VA Form 21-4138 (Statement in Support of Claim) signed by him 
in August 2005, seeking service connection for, in pertinent 
part, "severe PTSD."  The date of his signature is not 
disputed; however, the Board notes that this form does not 
have an official date stamp showing its receipt by the RO; 
nor is there any indication in the claims file that the form 
was received by the RO at any time prior to February 24, 
2006.  

In this regard, the Board notes that there is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  It must be presumed that VA properly discharged its 
official duties by properly handling claims submitted by the 
Veteran.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  The VA Form 21-4138 (Statement in Support of 
Claim) signed in August 2005 that does not have a date stamp 
showing its receipt at a VA office does not constitute the 
type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Jones v. 
West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 
(1992).

The Board has thoroughly reviewed the evidence of record 
prior to February 2006 to see if the RO received from the 
Veteran a claim, an informal claim, or an expressed a written 
intent to file a claim for service connection for PTSD and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. §§ 3.1(p), 3.155 (2009).

In this case, there is no basis to grant an effective date 
prior to February 24, 2006, for the award of service 
connection for PTSD.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore).  Accordingly, the claim is 
denied.


ORDER

An effective date earlier than February 24, 2006, for the 
award of service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


